            Case 2:19-cv-00786-CKD Document 24 Filed 10/23/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BYRON CHAPIN MYERS,                                No. 2: 19-cv-00786 CKD P
12                         Plaintiff,
13              v.                                       ORDER TO SHOW CAUSE
14    K. BATES, et al.,
15                         Defendants.
16

17             For the reasons stated herein, Deputy Attorney General J. Bridges and the California

18   Department of Corrections (“CDCR”) are ordered to show cause why sanctions should not be

19   imposed based on their conduct at the October 22, 2020 settlement conference held in this action

20   before the undersigned.

21             Deputy Attorney General Bridges appeared on behalf of defendants at the settlement

22   conference. Deputy Attorney General Bridges informed the undersigned that he was only

23   authorized to settle this action for a minimal amount. The undersigned asked Deputy Attorney

24   Bridges if someone at CDCR was available to authorize a larger settlement amount. Deputy

25   Attorney Bridges informed the undersigned that he did not think that consulting with CDCR

26   would “make any difference.” The undersigned asked Deputy Attorney General Bridges to call

27   CDCR.

28   ////
                                                        1
            Case 2:19-cv-00786-CKD Document 24 Filed 10/23/20 Page 2 of 4


 1             After making a telephone call, Deputy Attorney General Bridges informed the

 2   undersigned that the CDCR official responsible for this action was not available. Deputy

 3   Attorney General Bridges informed the undersigned that only the Legal Officer of the Day was

 4   available. The Legal Officer of the Day, who apparently knew nothing about this action,

 5   informed Deputy Attorney Bridges that they could not authorize Deputy Attorney Bridges to

 6   settle this action for more than the minimal amount originally offered.1

 7             During the settlement conference, it became apparent that Deputy Attorney General

 8   Bridges had not spoken with plaintiff prior to the settlement conference. It is clear that plaintiff

 9   would have rejected the offer made at the settlement conference had it been communicated to him

10   prior to the settlement conference. In that case, Deputy Attorney General Bridges could and

11   should have opted out of the settlement conference.2

12             At the settlement conference, the undersigned also discussed with Deputy Attorney

13   General Bridges the possible settlement of two other actions filed by plaintiff. i.e. case nos. 2:20-

14   cv-00151 DMC P and 2:20-cv-0153 DB P. Deputy Attorney General Bridges informed the

15   undersigned that he was unaware of these cases because they had not been served on any

16   defendants, and indicated that he was not prepared to discuss settling these two cases. The

17   undersigned reminded Deputy Attorney General Bridges that preparation for settlement

18   conferences, as discussed at training offered by the court and attended by Deputy Attorney

19   General Bridges, includes reviewing CM/ECF to determine whether the plaintiff/inmate has other

20   cases, including unserved cases.
21   ////

22   1
        The order setting the settlement conference specifically stated, “A representative with full and
23   unlimited authority to negotiate and enter a binding settlement on the defendants’ behalf shall
     attend in person.” (ECF No. 19 at 1-2.) The order also stated, “Those in attendance must be
24   prepared to discuss the claims, defenses and damages. The failure of any counsel, party or
     authorized person subject to this order to appear in person may result in the imposition of
25   sanctions.” (Id. at 2.)
26   2
       The order referring this action to the Post-Screening ADR Project directed defense counsel to
27   speak with plaintiff before the settlement conference and move to opt out of the pilot project if
     defense counsel in good faith determined that a settlement conference would be a waste of
28   resources. (ECF No. 15 at 2: 2-5.)
                                                        2
            Case 2:19-cv-00786-CKD Document 24 Filed 10/23/20 Page 3 of 4


 1             Based on the non-negotiable, minimal amount offered by defendants, this action did not

 2   settle.

 3             By failing to investigate whether plaintiff had other cases, failing to communicate with

 4   plaintiff before the settlement conference and failing to ensure that someone from CDCR with

 5   settlement authority was available at the settlement conference, Deputy Attorney General Bridges

 6   wasted the undersigned’s time as well as the time and resources of other officers of this court.

 7   CDCR also wasted the undersigned’s time by failing to have someone with settlement authority

 8   available at the time of the settlement conference.

 9             Accordingly, Deputy Attorney General Bridges is ordered to show cause why sanctions

10   should not be imposed for 1) attending the settlement conference in this action with a minimal

11   offer and failing to communicate this minimal offer to plaintiff prior to the settlement conference;

12   2) failing to research plaintiff’s other actions prior to this settlement conference; and 3) failing to

13   ensure that someone from CDCR with settlement authority was available at the time of the

14   settlement conference.

15              CDCR is ordered to show cause why sanctions should not be imposed for CDCR’s

16   failure to have a person with settlement authority available at the time of the settlement

17   conference.3

18             Accordingly, IT IS HEREBY ORDERED that:

19             1.   Deputy Attorney Bridges and CDCR shall show cause why sanctions should not be

20                  imposed for the reasons discussed above within fourteen days of the date of this order;
21             2. The Clerk of the Court is directed to serve this order on Supervising Deputy Attorney

22                  General Monica Anderson and on CDCR General Counsel Jennifer Neill at

23                  Jennifer.neill@cdcr.ca.gov;

24   ////

25   ////

26   3
       Students from the McGeorge School of Law Legal Clinic attended the settlement conference in
27   this action in order to help them learn about the process of settlement conferences. The conduct
     of Deputy Attorney General Bridges and CDCR at the settlement conference undermined this
28   objective.
                                                        3
       Case 2:19-cv-00786-CKD Document 24 Filed 10/23/20 Page 4 of 4


 1         3. In all further settlement conferences before the undersigned attended by deputies from

 2             the Torts Section of the Office of the Attorney General, CDCR shall have a

 3             representative attend via Zoom, a person with authority to authorize settlements.

 4   Dated: October 23, 2020

 5

 6

 7
     Myers786.ord
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
